Luke, J.
Lawson was convicted of violating the prohibition statute. The conviction was authorized by the evidence. In fact, when the officers were searching his premises and just before locating several gallons of beer and part of an apparatus for the manufacture of whisky, the defendant, according to the testimony of one witness said to him, “I have got a little outfit here, but I haven’t used it in God knows when.” The grounds of the motion for a new trial which have the approval of the trial judge are without substantial merit. Eor no reason pointed out did the court err in overruling the motion for a new trial.

Judgment affirmed.

Broyles, G. J., and Bloodworth, J., concur.